Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final rejection
Claims 1-10 are rejected under 35 USC § 101

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-8-2017 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-1-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-10] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-10, the claims recite an abstract idea of a method for overseas remittances. 

-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method of providing a user interface for overseas remittances. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “calculating an amount corresponding to the other user interface from an amount corresponding to the one user interface “; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites a method for overseas remittances. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). 
Claim 1 recites: “displaying the first country and the second country”; “displaying a first user interface for setting a remittance amount“; “displaying a second user interface for setting a received amount”; “receiving a user input to one of the first user interface and the second user interface“; and “displaying the calculated amount in the other user interface“; that amount to additional insignificant extra solution activities to the judicial exception specific to data displaying, and receiving. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, 
Claim 1 recites: “displaying the first country and the second country”; “displaying a first user interface for setting a remittance amount“; “displaying a second user interface for setting a received amount”; “receiving a user input to one of the first user interface and the second user interface“; and “displaying the calculated amount in the other user interface“; that amount to additional insignificant extra solution activities to the judicial exception specific to data displaying, and receiving. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-10, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims were all 


Claim 2 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 2 recites “wherein each of the first user interface and the second user interface includes a jog bar for receiving a touch input or a sliding input of an amount in a predefined range”.  This claims amounts to no more than receiving a touch input or sliding input regarding an amount to be sent in a predefined range, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “calculating a remittance fee corresponding to the changed amount”; and “changing a display of at least one of the first user interface and the second user interface based on an amount of the calculated remittance fee“ it adds to the abstract idea of a method for overseas remittances whereby the remittance see corresponding to the charged amount is calculated and the display of the first user and second user is change in accordance with the calculated fee without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 3 recites “receiving an input for changing an amount displayed in one of the first user interface and the second user interface”.  This claim amounts to no more than receiving 

Claim 4 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 4 recites “displaying a graph representing fluctuations of an exchange rate between a currency of the first country and a currency of the second country for a predefined period”; “displaying, in the graph, one or more time points at which the user performed remittances“; and “displaying information about a remittance amount and an exchange rate at the one or more time points“. These claims amount to no more than displaying fluctuations of the exchange rate between currencies, displaying times when the user sent remittances and in addition displaying information about the remittances, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 5 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 5 recites “displaying a cumulative saved remittance fee for a predefined period in a compared manner with the obtained amount”. This claim amounts to no more than displaying the cumulative remittance fee over a period compared to obtained amounts, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

a method for overseas remittances whereby the target type and the amount corresponding to the target type are obtained without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 6 recites “displaying an amount input window and an amount display window”; 
“displaying a dropdown box for selecting one of a first mode and a second mode”; 
“applying one of the first mode and the second mode based on an user input to the dropdown box”; “displaying, in the amount display window, an amount to be received by the recipient of the second country in a currency of the second country“; and “displaying, in the amount display window, an amount to be remitted by the remitter of the first country in a currency of the first country.“. These claim amount to no more than displaying an amount input and amount display window, displaying a dropdown box to select a first or second mode, selecting a first mode or second mode; displaying an amount to be received by the recipient of the second country; and displaying the to be remitted from the first country, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 6 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “when the first mode is applied, receiving, by the amount input window, a remittance amount from a remitter of the first country to a recipient of the second country in a currency of the first country “; and “when the second mode is applied, receiving, by the amount input window, an amount to be received by the recipient of the second country in a currency of the second country“ it adds to the abstract idea of a method for overseas remittances whereby when the first mode is selected receiving the amount remitted from the first country in the second country in the currency of the first country and 

Claim 7 dependent on claim 6 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 7 recites “displaying a button for selecting whether to round-down the extracted amount”. This claim amount to no more than displaying a button to select to round down the extracted amount, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 6, merely adds to the abstract idea of claim 1.  By reciting “when the first mode is applied, extracting an amount smaller than or equal to a predefined amount from the amount displayed in the amount display window “; and “when a selection input of the button is received, remitting the extracted amount round-downed from the amount displayed in the amount display window to the recipient of the second country “ it adds to the abstract idea of a method for overseas remittances whereby when the first mode is selected an amount that is less than or equal to a predefined amount is extracted and when the selection input of the button is received remitting the extracted amount round-down to the recipient of the second country without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 8 recites “wherein the displaying of the button includes displaying a deposit button for depositing the extracted amount and a donation button for donating the extracted amount”. This claim amount to no more than displaying a deposit button and a donation 

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “when a selection input of the deposit button is received, depositing the extracted amount to the remitter of the first country “; and “when a selection input of the donation button is received, donating the extracted amount “ it adds to the abstract idea of a method for overseas remittances whereby when the deposit button is selected the extracted amount is deposited to the remitter of the first country and when the donation button is selected the extracted amount is donated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 6 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 9 recites “sequentially displaying the generated displayed remittance histories”. This claim amount to no more than displaying the remittance histories, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 9 dependent on claim 6, merely adds to the abstract idea of claim 1.  By reciting “sequentially obtaining remittance histories of other remitters “; and “removing personal information from each remittance history to generate a displayed remittance history “ it adds to the abstract idea of a method for overseas remittances whereby the remittance histories of other remitters are obtained and personal information from each remittance history is removed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Claim 10 dependent on claim 1 amounts to mere instructions to apply the abstract idea of claim 1  using a generic computer, by reciting “An application stored on a computer-readable recording medium for carrying out the method of claim 1”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/PIERRE L MACCAGNO/Examiner, Art Unit 3696            


/Robert R Niquette/
Primary Examiner, Art Unit 3696